Citation Nr: 1234087	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), personality disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 2002 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a substantive appeal dated in March 2005 the Veteran requested a Travel Board hearing.  A hearing was scheduled in June 2007 and the Veteran was notified in a letter dated in May 2007.  The Veteran did not appear and did not submit a motion for a new hearing.  Accordingly, the case will be processed as though the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), personality disorder, and major depressive disorder.  

The Veteran's claim for service connection was previously remanded by the Board in August 2009 and October 2011 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In pertinent part, the October 2011 remand instructed: 

Request that, after reviewing the claims file, the examiner provide an opinion as to whether any psychiatric disorders at least as likely as not (i.e., 50 percent or higher probability) originated in service or are related to service.  The examiner should also address whether the Veteran has an acquired psychiatric disorder that was superimposed on the personality disorder in service.  

Prior to service, schizoaffective disorder was diagnosed in January 2002.  No psychiatric abnormalities were noted at the time of the service entrance examination.  During military service, the Veteran was diagnosed as having an adjustment disorder; a brief psychotic disorder; and a personality disorder, not otherwise specified, manifested by schizoid, immature, and dependent features.  See Psychiatric Consultation Narrative Summary dated September 25, 2002.  Post-service, the Veteran was assessed as having psychiatric disorders, to include depressive disorder, a personality disorder, adjustment disorder, major depression, panic disorder, schizophrenia, delusional disorder, obsessive compulsive disorder and chronic paranoid psychosis.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Certain conditions, such as a psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Personality disorders are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior. 38 C.F.R. § 3.303(c). 

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  

In July 2011, the Veteran was accorded a disability benefit questionnaire (DBQ) PTSD examination.  During the examination, the Veteran denied behavioral disturbances prior to service.  He reported that it was his first time away from home and his family and he had a nervous breakdown; he had a panic attack.  He reported that during Hell Week, he was running an obstacle run and a guy started coughing.  He was told that the guy had died of a heart attack.  He further reported that he had stress and finally snapped after telling the counselors that he did not think he could do it anymore.  He stated that he turned himself in to a private hospital, St. Anthony's, and was there for a week before being transferred to Tampa General, where he stayed for another week and a half.  He reported that after discharge from the hospital, he was transferred to another base.  The diagnosis was bipolar disorder.  

The examiner diagnosed bipolar disorder.  The examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria and did not have more than one diagnosed mental disorder.  The examiner reviewed the Veteran's claims file, electronic medical charts, and conducted a diagnostic psychiatric examination.  She opined that the Veteran did not meet the diagnostic criteria for PTSD as per the DSM-IV criteria.  She found that the Veteran did not meet the stressor criterion in that he did not experience, witness, or had been confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of oneself or others as the Veteran learned about the death of a fellow recruit in basic training.  

She further opined that the Veteran's diagnosis of bipolar disorder did not originate in service nor was it related to service.  She noted that the Veteran's chief complaint of irritability was the hallmark of bipolar disorder and explained his bouts of depression.  She further noted that the Veteran exhibited antisocial personality traits and dependent personality traits and found that personality traits were not a product of mental illness.  

Unfortunately, the information requested by the Board was not provided.  Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  Therefore, the Board finds that the Veteran should be afforded a VA examination in order to determine the current nature and etiology of his psychiatric disorders.  

During the July 2011 DBQ examination, the Veteran indicated that he currently sought treatment by Dr. Heather at The Centers.  During an April 2004 mental status evaluation from Suncoast, the evaluator noted that the Veteran was a previous client at Suncoast in 1995 in the outpatient therapy program.  While the Veteran authorized the release of medical records from Suncoast in October 2011, only records dated from April 2004 to January 2005 were obtained.  Upon remand, the Veteran should be requested to provide any additional relevant medical records or sufficient information and authorization that would allow VA to seek those records on his behalf, and additional medical records from Suncoast, Dr. Pandya, NPI, Dr. Crutchfield, Northside Medical Center, Tampa General Hospital, and St. Anthony's Hospital not already of record.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to submit any outstanding private medical records, to include Suncoast medical records dated in 1995, medical records from Dr. Heather at The Centers, and any recent records from Dr. Pandya, NPI, Dr. Crutchfield, Northside Medical Center, Tampa General Hospital, and St. Anthony's Hospital that are not already of record.  In the alternative, the Veteran should provide sufficient information so the records can be obtained by VA, provided that any necessary authorization forms are completed.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a mental disorders examination with an appropriate professional.  The claims file must be made available to and reviewed by the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The VA examiner is to consider the following facts:

* The Veteran served on active duty from April 2002 to October 2002.

* In January 2002, prior to service, the Veteran was diagnosed with schizoaffective disorder.  

* In August 2002, the Veteran was admitted as an inpatient and diagnosed as having major depression.  

* In September 2002, the Veteran was diagnosed with major depression, depressive disorder and personality disorder.  

* In a July 2003 VA examination, the Veteran was diagnosed with adjustment disorder with depressed mood and a personality disorder.  

* In April 2004, November 2004, and October 2005, the Veteran was diagnosed with major depression with psychotic features at the Suncoast Center for Community Mental Health.

* In February 2006, the Veteran was diagnosed with major depressive disorder by Dr. Crutchfield.

* In October 2006, the Veteran was diagnosed with panic disorder with agoraphobia by Dr. Pandya.  

* In July 2008, the Veteran was diagnosed with delusional disorder and schizoid personality disorder by Dr. Breiter.

* In September 2008, the Veteran was diagnosed with obsessive-compulsive disorder by Dr. Breiter.

* In April 2010, the Veteran was diagnosed with chronic paranoid psychosis by Dr. Breiter.

* In a September 2010 VA examination, the Veteran was diagnosed with depression with psychotic features and dependent personality disorder with avoidant traits.

* In a July 2011 DBQ examination, the Veteran was diagnosed with bipolar disorder.  

Following a review of the claims file, the above facts, and an examination of the Veteran, the examiner is asked to express an opinion on the following questions:

(a) State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any psychiatric disorder pre-existed active service.  

(b) State whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service.  

(c) If any responses above are negative, provide an opinion as to whether the current psychiatric disorders of record, including major depression; depressive disorder; adjustment disorder with depressed mood; panic disorder without agoraphobia; schizophrenia; chronic paranoid psychosis; bipolar disorder; delusional disorder; obsessive compulsive disorder; and paranoid psychosis, at least as likely as not (a probability of 50 percent or greater) began in or are related to active service, to include consideration of whether an acquired psychiatric disorder was superimposed on a personality disorder in service.  

Please provide a complete explanation for each opinion based on the facts and medical principles.    

3.  Ensure that the above development has been completed in accordance with the above directives and, in particular, that the VA examination report provides all the requested information and opinions.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


